                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

NICHOLAS MCCULLAR                                                            PLAINTIFF


v.                            Case No. 3:19-cv-00119-LPR


ALEX SAIN, et al.                                                         DEFENDANTS


                                      JUDGMENT

      Consistent with the Order that was entered on this day, it is considered, ordered, and

adjudged that this case is hereby DISMISSED WITHOUT PREJUDICE.

      IT IS SO ADJUDGED this 3rd day of February 2020.



                                                 Lee P. Rudofsky
                                                 UNITED STATES DISTRICT JUDGE
